Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The prior art of record and newly cited references fail to disclose, teach and/or suggest the instantly claimed surfactant composition comprising a mixture of one or more nonionic surfactants and one or more anionic surfactants or a mixture of one or more nonionic surfactants and one or more cationic surfactants in combination with a colloid and/or micelle size reducing composition comprising a solvent system comprising one or more sesquiterpenes and an activator system comprising one or more dibasic esters, wherein the colloid and/or micelle size reducing composition reduces a size of colloids or micelles to less than or equal to 100 nm when added to a downhole fluid as claimed.
US 2014/0284053 and EP 3144366 A1 each disclose a microemulsion composition comprising a terpene alcohol solvent and a surfactant, wherein the terpene solvent may include sesquiterpenes and wherein a first and second type of surfactant may be used, including non-ionic surfactants in combination with an anionic or cationic surfactant.  The composition is further disclosed to include an acid such as dimethyl succinate when the microemulsion is used for acidizing.  The droplet size of the emulsion is disclosed as in the range of 10-300 nm.  The reference, however, fails to disclose, teach and/or suggest wherein the combination of a sesquiterpene solvent and an activator system of a dibasic ester is used so as to reduce the size of colloids or micelles as claimed.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Angela M DiTrani Leff whose telephone number is (571)272-2182. The examiner can normally be reached Monday-Friday, 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Doug Hutton can be reached on 5712724137. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Angela M DiTrani Leff/Primary Examiner, Art Unit 3674                                                                                                                                                                                                        

ADL
05/20/22